IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 9, 2009

                                       No. 08-30066                   Charles R. Fulbruge III
                                                                              Clerk

DONNA YOUNG,

                                                  Plaintiff-Appellee,
v.

UNUM LIFE INSURANCE COMPANY OF AMERICA,

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                  (06-CV-1570)


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.